BRETT, Presiding Judge:
concurring in part, dissenting in part.
I agree that the appellant was not prejudiced due to the fact that controlled substance was found on his person. Therefore, his conviction must be affirmed. However, I cannot agree with the opinion’s treatment of the admission of the evidence which resulted from the search of the automobile.
An examination of the record reveals that the police officer did not send a copy of exhibit number two (2), the official stored vehicle report and exhibit number four (4), the unofficial report to the Department of Public Safely. Furthermore, on the face of the unofficial report there appears to be no link between the contents listed and the vehicle identification on the stored information.
The Court held in Magann v. State, 601 P.2d 123 (Okl.Cr.1979) that:
A police inventory is a recognized procedure when impounding a vehicle in order to protect the contents and to protect officers against false charges of theft. See Gonzales v. State, Okl.Cr., 507 P.2d 1277 (1973). To accomplish these objectives, an inventory sheet showing the contents of the vehicle must be filled out appropriately. Anything less points to the possibility that the inventory is a subterfuge.